Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in response to response to communication filed 10/13/2020.
Claims 1-10, 12-13 are amended.
Claims 11, 14 are cancelled.
Claim 18 is new.
Claims 1-10, 12-13, 15-18 are pending and examined in the present application.  
The previously indicated allowability of claims 1-10, 12-13, 15-17 is withdrawn in view of applicant amendments.  Applicant is directed to the new grounds for rejection under 35 USC 103 and new references set forth below.

Response to Arguments
Applicant remarks concerning rejection of claims under 35 USC 112 are persuasive.  Rejection of claims under 35 USC 112(a) and 112(b) are withdrawn in light of applicant amendment.
Applicant remarks concerning rejection of claims under 35 USC 101 have been considered but are not persuasive.
	Applicant argues that that the steps or functionality recited in representative claim 1 cannot be considered mentally performable steps.  Applicant specifically refers to the following recited steps:
-executing the browser application, in response to a user input operation to an interface of an apparatus.
-the browser application receiving, from an operating system apparatus specifying information.

Applicant argues that the recitation of the browser execution, the manner in which the apparatus specifying information is received (received by the browser, application, receiving from an operating system), and the fact that application identifying information is stored in circuitry precludes the limitations in question from being mentally performable steps, and that the previous rejection merely ignores these elements.  The argument is not persuasive.  Under the 2019 PEG, the recitation of steps being performed by computers does not preclude said step being considered mentally performable if it is mentally performable but for those additional elements.  Where the additional elements may nevertheless integrate the abstract idea identified in step 2A(1) into a practical application occurs in the analysis of step 2A(2).  Here, the steps being performed by these elements are recited at a high level of generality with no further detail as to their operation other than as performing the steps of the identified judicial exception, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  
To this end, applicant further argues that the determination that the step of retrieving information from computer memory, “stored in the memory of the circuitry,” is identified by the office in claim 2 of Example 37 as being a type of step that is not mentally performable by the human mind.  The argument is not persuasive.  Such an expansive reading of example 37 would result in any recitation of a processor and computer memory, no matter how generic, to overcome the “but for” stipulation for what is considered a mental process.  What applicant misses about example 37 in this instance is that the claim recited in said example was not merely saying that information, in the case of the example being information regarding how frequently certain desktop icons were used, is electronically stored and retrieved, but the claim recites tracking how much memory is allocated to each application running, which is a qualitatively different proves from merely pulling a particular piece of information such as the name 
Furthermore, it should be noted that in addition to a mental process, the above steps are also considered to be directed to a method of organizing human activity insofar as, but for recited generic computer components that are not required to perform he steps of the abstract idea, the steps themselves constitute facilitation of commercial interactions comprising advertising, marketing or sales activities or behaviors, in this instance providing advertising or marketing of apps available on a particular apparatus.

The elements are recited purely in terms of performing the abstract idea do not meaningfully limit the abstract steps that they are attached to.  The additional elements do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Contrary to applicant argument, the 2019 PEG explicitly identified this general linking as indicative of a lack of integration into a practical application.  Applicant is, again, conflating 2019 PEG guidance regarding step 2B with that of step 2A(2), the test for well known, routine and conventional activity indeed not being a part of either step 2A(1) or 2A(2), but also not being relied upon to determine whether the claim is directed to an abstract idea.

	Applicant further argues that the claims integrate any alleged judicial exception into a practical application.  Applicant firstly argues that the functionality of allowing a user to be displayed a list of only those applications that are available to the apparatus, said list being arbitrarily changeable by a shop, represent an practical applications insofar as they are not conventional.  The argument is moot as it relies 
	To this end, applicant refers to Example 40, wherein it was determined that a recitation of monitoring a certain type of network traffic data for the purpose of improving the efficiency of said monitoring, and argues that under the present analysis, the Example 40 would have been incorrectly determined to be directed to an abstract idea.  The argument is not persuasive.  Firstly, applicant assumes that the basis for the analysis in both example 40 and the present claimed invention is whether there is sufficient recitation of hardware as additional elements.  That is not the case.  For example, the software element of the browser, and the user interface are considered to be additional elements in the present claims, however they are determined to be insufficient to provide meaningful limitations to the abstract idea outside of generally linking the abstract idea to a technical environment.  
	Applicant further argues that the present claims, particularly elements that display the application list that only include applications that are available to the apparatus, represent a practical application in the form of an improvement to the computing system in the same vein as Core Wireless.  The argument is not persuasive.  In core wireless, the critical element in the claim language comprised reciting that information that would otherwise only be displayed within an application is instead displayed at a higher level through a modification of the user interface, i.e. the functioning of the user interface itself is altered to facilitate faster presentation of information.  In the instant claims, the improvement of filtering based on available applications is not occurring at the level of technical implementation such as modifying the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12-13, 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1, the claims are directed to statutory subject matter under Step 1 of the Alice flowchart; however, the claims are directed to a judicial exception (i.e. an abstract idea).
Under Step 2A1, 
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
Independent claims 1, 5, 6 substantially recite the following:
circuitry including a processor and a memory, the circuitry configured to: 
execute, in response to a user input operation to an interface of an image forming apparatus, a browser application, the browser application electronically receiving, from an operating system, apparatus specifying information identifying the image forming apparatus and electronically transmitting a display request in an electronic message in which the received specifying information is embedded; 
determine, in response to the display request using information stored in the memory, shop identifying information corresponding to the apparatus specifying information, and determine, by accessing the memory using the determined shop identifying information, application identifying information identifying at least one application available to the image forming apparatus, based on the received apparatus specifying information and the shop identifying information associated, in the memory, with the apparatus specifying information; 
receive, by the browser application, an application list including the at least one application; and 
control, by the browser application, a display of the image forming apparatus to display the application list, the displayed application list including only those applications that are available to the image forming apparatus that is uniquely identified by the apparatus specifying information, particular applications on the application list being arbitrarily changeable in the memory, wherein 
the shop identifying information is information indicating the shop where the image forming apparatus was sold, and determined by the apparatus specifying information sent from the image forming apparatus, and  2Application No. 15/519,869 Reply to Office Action of November 27, 2019
each application on the application list is one of (i) a first type of application that is executable as a Web application using the browser application, and (ii) a second type of application that requires downloading and installation on the image forming apparatus.
Regarding the limitation,
execute, in response to a user input operation to an interface of an image forming apparatus, a browser application, the browser application electronically receiving, from an operating system, apparatus specifying information identifying the image forming apparatus and electronically transmitting a display request in an electronic message in which the received specifying information is embedded; 
The limitation substantively performs the step of, in response to a user input, receiving specifying information uniquely specifying the apparatus and transmitting a display request including the received specifying information.  But for the recitation of this step being performed via the user input being input into an interface of an apparatus, a browser application executed to receive the apparatus specifying information, and the information being transmitted electronically the step is capable of being performed in the human mind, the apparatus information for example being received by reading a serial number of an apparatus, and placing a manual display request.
Regarding the limitation,
determine, in response to the display request using information stored in the memory, shop identifying information corresponding to the apparatus specifying information, and determine, by accessing the memory using the determined shop identifying information, application identifying information identifying at least one application available to the image forming apparatus, based on the received apparatus specifying information and the shop identifying information associated, in the memory, with the apparatus specifying information; 
The limitation substantively performs the step of determining, in response to the display request, shop identifying information corresponding to the apparatus specifying information, and determine 
Regarding the limitation,
receive, by the browser application, an application list including the at least one application; and 
control, by the browser application, a display of the image forming apparatus to display the application list, the displayed application list including only those applications that are available to the image forming apparatus that is uniquely identified by the apparatus specifying information, particular applications on the application list being arbitrarily changeable in the memory, 
The limitation substantively performs the step of receiving and conveying a list of applications associated with the shop identifying information that is available to the apparatus, the applications on the list being arbitrarily changeable.  But for a browser application recited purely in terms of performing the step, and the list being stored in memory, the step is capable of being performed in the human mind, for example by a human who arbitrarily lists of applications that are available for a particular shop/apparatus combination.
Regarding the limitations,
the shop identifying information is information indicating the shop where the image forming apparatus was sold, and determined by the apparatus specifying information sent from the image forming apparatus, and  2Application No. 15/519,869 Reply to Office Action of November 27, 2019
each application on the application list is one of (i) a first type of application that is executable as a Web application using the browser application, and (ii) a second type of application that requires downloading and installation on the image forming apparatus.
These limitations elaborate on the particular type of information that would be received in the previous steps, specifically detailing the shop identifying information, and also identifying the types of applications that may be included in the list.  While these limitations recite different types of applications, it should be noted that the nature of the applications itself, as presently recited, constitute extra-solution activity insofar as the nature of these applications do not meaningfully alter the step of merely including said applications in a list.
These limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of computer components without further limitation of those components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Furthermore, it should be noted that in addition to a mental process, the above steps are also considered to be directed to a method of organizing human activity insofar as, but for recited generic computer components that are not required to perform he steps of the abstract idea, the steps themselves constitute facilitation of commercial interactions comprising advertising, marketing or sales activities or behaviors, in this instance providing advertising or marketing of apps available on a particular apparatus.
Accordingly, the claim recites an abstract idea (Step 2A.1: YES).
Under step 2A2

In the instant case, representative claims recite the steps being performed by “circuitry included processor and memory,” a browser application, electronic transmission of information, and memory in which information is stored.  Additionally, the claim recites an “external device,”  “web application,” and the steps of downloading and installing an application on an image forming apparatus and performed in response to a user input operation to an interface on the image forming apparatus.  Although reciting these additional elements, said elements are recited at a high level of generality with no further detail as to their operation other than as performing the steps of the identified judicial exception, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The circuitry/processor/memory, as well as the browser application are recited purely in terms of performing identified steps of the abstract idea, the recitation of the external device and web application does not positively recite actually performing any steps, existing merely to clarify that the list of applications pertains to applications that may be downloaded/installed in a particular manner, and the user interface itself is recited at a high level of generality and does not integrate the abstract idea into a practical application.  The elements at best only generally link the abstract idea to a particular technological environment and do not meaningfully limit the abstract steps that they are attached to.  The additional elements do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Thus, the additional elements do not integrate the judicial exception into a practical application of that exception.
Under Step 2B,
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the 
As noted above, in the instant case, the representative claims recite the steps being performed by “circuitry included processor and memory,” a browser application, and memory in which information is stored.  Taken individually or as a whole, the additional elements do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.  Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
-	receiving or transmitting data over a network (receiving apparatus specifying information, transmitting a display request, receiving an application list, displaying the application list, sending apparatus specifying information) see Symantec, TLI Communications, OIP Techs
-	storing and retrieving information in memory (e.g. storing and retrieving information such as apparatus information, application identifying information, and shop information from memory) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
The claims at issue here do not rise to overriding the routine and conventional sequence of events ordinarily performed by the computer, nor do they set forth with any specificity the interactions of the machine itself. Conversely, the claims are only specific in how the computer is used to facilitate the abstract idea itself using routine and conventional operations of the generic machinery, and are 
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1-10, 12-13, 15-18 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
Dependent claim(s), when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The claims provide minimal technical structure or components for further consideration either individually or as ordered combinations with the independent claims.  
Specifically, claims 4, 7-8, recites the apparatus using the application, and claims 10, 13 recite the step of downloading the application.  However, there are no further details as to how the using or the downloading application are performed by the apparatus, and as such does not provide any specific implementation of a solution to a technological improvement or specific application of the abstract idea that would render the claim eligible under steps 2A(2) or 2B.  
Claims 4, 7-9 and 12 further recite a screen upon which the application list is displayed, the screen recited at a high level of generality such that it could only be interpreted as generally linking the abstract step of displaying information to a technological environment.   

As such, additional recited limitations in the dependent claims only refine the identified abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 9-10, 12-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroyanagi (US 20110202915 A1) (“Kuroyanagi”) in view of Ekberg et al. (US 20140351578 A1) (“Ekberg”).
Claim 1: 
Kuroyanagi discloses a system comprising: 
0033), the circuitry configured to: (0012 the client apparatus and the program server are connected by a network, 0135 such as the internet)
execute, in response to a user input operation to an interface of an image-forming apparatus (0035, “The client apparatus 20 is, for example, a multi-function printer (MFP) [image forming apparatus] capable of achieving a plurality of functions, such as a print function, a copy function, and a facsimile function in a housing. The client apparatus 20 includes, for example, a CPU, a RAM, and a ROM and the operation of the client apparatus 20 is controlled by a control program executed on the CPU [operating system].”)(0055, “The control unit 22 receives the dependence display request from the input unit 26 and outputs a dependence display creation request to create a dependence display screen to the dependence display creating unit 24 using information indicating process content as a parameter (SEQ11).”), 
a browser application, the browser application electronically receiving, from an operating system, apparatus specifying information for uniquely identifying the image forming apparatus, and electronically transmitting a display request in an electronic message in which the received specifying information is embedded (0128-0130, “Then, the dependence display creating unit 24 acquires the names of the apparatus programs installed in the client apparatus 20 and the identifiers serving as target IDs, with reference to the ID table included in the acquired apparatus program information [identified apparatus programs installed on the apparatus constitute apparatus specifying information]…When the identifiers of the server programs or the apparatus programs are acquired in this way, the dependence display creating unit 24 creates a selection screen 60 for selecting a program for browsing the dependence, as shown in FIG. 12, and displays the selection screen 60 on the screen display unit 25…When the user operates the input unit 26 to check the check box annexed to the name of the program whose dependence is to be browsed and operates a display button 61, the dependence display creating unit 24 creates a dependence browsing screen for browsing other programs that are dependent on the name of the program corresponding to the checked check box.”);
determine, in response to the display request using information stored in the memory, application identifying information identifying at least one application available to the image forming apparatus, based on the received apparatus specifying information  (0130, “When the user operates the input unit 26 to check the check box annexed to the name of the program whose dependence is to be browsed and operates a display button 61, the dependence display creating unit 24 creates a dependence browsing screen for browsing other programs that are dependent on the name of the program corresponding to the checked check box.” [EXAMINER NOTE: “other programs” constitute programs that are available to the apparatus]); and 
receive, by the browser application, an application list including the at least one application; control, by the browser application, a display of the image forming apparatus to display the application list, the displayed application list including only those applications that are available to the apparatus that is uniquely identified by the apparatus specifying information, particular applications on the application list being arbitrarily changeable in memory  (0130, “When the user operates the input unit 26 to check the check box annexed to the name of the program whose dependence is to be browsed and operates a display button 61, the dependence display creating unit 24 creates a dependence browsing screen for browsing other programs that are dependent on the name of the program corresponding to the checked check box.” [EXAMINER NOTE: “other programs” constitute programs that are available to the apparatus][EXAMINER NOTE: “arbitrarily changeable in memory” is presently interpreted as changeable by user selection, i.e. “when the user operated the input unit 26 to check the check box annexed to the name of the program…”]);
each application on the application list is one of (i) a first type of application that is executable as a web application using the browser application, and (ii) a second type of application that requires 0052, “In the first embodiment, for example, when the program that is downloaded from the program server 10 through the network 5 is installed in the client apparatus 20 [at least the second type of application] and when the program installed in order to add functions to the client apparatus 20 is uninstalled, the dependence between a program to be installed or uninstalled and other programs is displayed.”)
Kuroyanagi does not disclose:
determine, in response to the display request using information stored in the memory, shop identifying information corresponding to the apparatus specifying information, and determine, by accessing the memory using the determining shop identifying information, application identifying information identifying at least one application available to the image forming apparatus, based on the received apparatus specifying information and the shop identifying information associated, in memory, with the apparatus specifying information;
The shop identifying information is information indicating the shop where the image forming apparatus was sold, and is determined by the apparatus specifying information sent from the image forming apparatus;
However, Ekberg teaches:
determine shop identifying information corresponding to the apparatus specifying information,  and determine, by accessing the memory using the determining shop identifying information, application identifying information based on the received the shop identifying information associated, in memory, with the apparatus specifying information, the shop identifying information is information indicating the shop where the image forming apparatus was sold, and is determined by the apparatus specifying information sent from the image forming apparatus (0123, “The reseller (e.g. operator/retailer) receives the apparatus for selling to an end user. Depending on the user's selection a certain apparatus variant is decided. The reseller may access the passive memory 420 of the reseller apparatus. The passive memory 410, 420 may comprise for example an embedded radio frequency (RF) memory tag. For accessing such memory 410, 420, the reseller may use a radio frequency writer (RF writer). The encrypted package 421-424 labeled with correct reseller identifier may be read and decrypted with an appropriate secret key SKOx. Based on the desired apparatus variant, a programming data 425 is also selected comprising desired apparatus configuration and features for the end user. The programming data 425 is stored to the passive memory 420 of the apparatus. Typically, and in this embodiment, the programming data may be a firmware of the apparatus but any software may be implemented in similar mechanism. In addition to writing the firmware to the passive memory 420, also the correct hardware certificate (HWC1) 426 may be written decrypted to the passive memory 420 as well as the correct common configuration certificate (CCC) 427.  For "retailer 2" case, for example, a desired firmware 425 of the "retailer 2" is stored to the passive memory 420 together with decrypted hardware certificate HWC1 (matching to the firmware 425 from the package 424) and the common configuration certificate (CCC) 427.”),
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Ekberg in the disclosure of Kuroyanagi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure, to include the teachings of Ekberg, in order to provision an apparatus according to different variants including those required by retailers (0004-0005).
Claim 2:
The combination Kuroyanagi and Ekberg teaches claim 1.
Kuroyanagi does not disclose, however, Ekberg teaches:
0123, “The reseller (e.g. operator/retailer) receives the apparatus for selling to an end user. Depending on the user's selection a certain apparatus variant is decided. The reseller may access the passive memory 420 of the reseller apparatus. The passive memory 410, 420 may comprise for example an embedded radio frequency (RF) memory tag. For accessing such memory 410, 420, the reseller may use a radio frequency writer (RF writer). The encrypted package 421-424 labeled with correct reseller identifier may be read and decrypted with an appropriate secret key SKOx. Based on the desired apparatus variant, a programming data 425 is also selected comprising desired apparatus configuration and features for the end user. The programming data 425 is stored to the passive memory 420 of the apparatus. Typically, and in this embodiment, the programming data may be a firmware of the apparatus but any software may be implemented in similar mechanism. In addition to writing the firmware to the passive memory 420, also the correct hardware certificate (HWC1) 426 may be written decrypted to the passive memory 420 as well as the correct common configuration certificate (CCC) 427. For "retailer 2" case, for example, a desired firmware 425 of the "retailer 2" is stored to the passive memory 420 together with decrypted hardware certificate HWC1 (matching to the firmware 425 from the package 424) and the common configuration certificate (CCC) 427.”, [EXAMINER NOTE: wherein “retailer 2” is associated with a common certificate that acts as apparatus correspondence information, a secret key which acts as shop identifying information, and hardware certificate which acts as apparatus specifying information]).
One of ordinary skill in the art at the time of filing would have found it obvious to modify the disclosure of Kojima with the above teaching of Ekberg, so as to allow for more efficient and flexible loading of applications varying by retailer (para. 0002, para. 0005, para. 0008).
0004-0005).
Claim 5 is rejected on the same basis as claim 1.
Claim 6 is rejected on the same basis as claim 1.
Claim 9: 
The combination Kuroyanagi and Ekberg teaches claim 6.
Kuroyanagi further discloses: 
displaying the application list on a screen of the image forming apparatus based on the apparatus specifying information (0128-0130, “Then, the dependence display creating unit 24 acquires the names of the apparatus programs installed in the client apparatus 20 and the identifiers serving as target IDs, with reference to the ID table included in the acquired apparatus program information [identified apparatus programs installed on the apparatus constitute apparatus specifying information]…When the identifiers of the server programs or the apparatus programs are acquired in this way, the dependence display creating unit 24 creates a selection screen 60 for selecting a program for browsing the dependence, as shown in FIG. 12, and displays the selection screen 60 on the screen display unit 25…When the user operates the input unit 26 to check the check box annexed to the name of the program whose dependence is to be browsed and operates a display button 61, the dependence display creating unit 24 creates a dependence browsing screen for browsing other programs that are dependent on the name of the program corresponding to the checked check box.”).
Kuroyanagi does not disclose:
displaying the application list on a screen of the image forming apparatus based on the apparatus specifying information and the shop identifying information. 
However Ekberg teaches: 
wherein the displaying is further based on the shop identifying information (0123, “For "retailer 2" case, for example, a desired firmware 425 of the "retailer 2" is stored to the passive memory 420 together with decrypted hardware certificate HWC1 (matching to the firmware 425 from the package 424) and the common configuration certificate (CCC) 427.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Ekberg in the disclosure of Kuroyanagi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure, to include the teachings of Ekberg, in order to provision an apparatus according to different variants including those required by retailers (0004-0005).
Claim 10: 
The combination Kuroyanagi and Ekberg teaches claim 6.
Kuroyanagi further discloses: 
downloading, into the image forming apparatus, one or more applications in the application list displayed on the image forming apparatus (0096, “In the client apparatus 20, the network unit 27 receives the transmitted server programs and transmits the received server programs to the control unit 22. The control unit 22 installs the server programs in the client apparatus 20 in a predetermined sequence. After the server programs are installed, the control unit 22 updates the ID table and the dependence table in the program information storage unit 14 and reflects the information of the installed server programs to the tables.”).
Claim 12 rejected on the same basis as claim 9.
Claim 13 is rejected on the same basis as claim 10.
Claim 15:
The combination Kuroyanagi and Ekberg teaches claim 1.
Kuroyanagi further discloses: 
wherein the circuitry is further configured to receive a selection, by a user, of one of the applications displayed in the displayed application list (0130, “When the user operates the input unit 26 to check the check box annexed to the name of the program whose dependence is to be browsed and operates a display button 61, the dependence display creating unit 24 creates a dependence browsing screen for browsing other programs that are dependent on the name of the program corresponding to the checked check box.”).
Claim 16 is rejected on the same basis as claim 15.
Claim 17 is rejected on the same basis as claim 15.
Claim 18: 
The combination Kuroyanagi and Ekberg teaches claim 1.
Kuroyanagi further discloses: 
wherein the system includes 
the image forming apparatus (0035, “The client apparatus 20 is, for example, a multi-function printer (MFP) capable of achieving a plurality of functions, such as a print function, a copy function, and a facsimile function in a housing.”), 
0012, “wherein the server includes a program storage unit that stores a program to be installed in the client”), 
and an apparatus management server (0012, “According to an aspect of the present invention, there is provided a program management system including a client, and a server that is connected to the client through a network”), 
and the circuitry (0033) includes 
first circuitry of the image forming apparatus configured to execute the browser (0128-0130, “Then, the dependence display creating unit 24 acquires the names of the apparatus programs installed in the client apparatus 20 and the identifiers serving as target IDs, with reference to the ID table included in the acquired apparatus program information [identified apparatus programs installed on the apparatus constitute apparatus specifying information]…When the identifiers of the server programs or the apparatus programs are acquired in this way, the dependence display creating unit 24 creates a selection screen 60 for selecting a program for browsing the dependence, as shown in FIG. 12, and displays the selection screen 60 on the screen display unit 25…When the user operates the input unit 26 to check the check box annexed to the name of the program whose dependence is to be browsed and operates a display button 61, the dependence display creating unit 24 creates a dependence browsing screen for browsing other programs that are dependent on the name of the program corresponding to the checked check box.”), 
second circuitry of the application store server configured to determine the at least one application (0130, “When the user operates the input unit 26 to check the check box annexed to the name of the program whose dependence is to be browsed and operates a display button 61, the dependence display creating unit 24 creates a dependence browsing screen for browsing other programs that are dependent on the name of the program corresponding to the checked check box.” [EXAMINER NOTE: “other programs” constitute programs that are available to the apparatus]), 
Kuroyanagi does not disclose, however Ekberg teaches:
third circuitry of the apparatus management server configured to determine the shop identifying information (0123, “The reseller (e.g. operator/retailer) receives the apparatus for selling to an end user. Depending on the user's selection a certain apparatus variant is decided. The reseller may access the passive memory 420 of the reseller apparatus. The passive memory 410, 420 may comprise for example an embedded radio frequency (RF) memory tag. For accessing such memory 410, 420, the reseller may use a radio frequency writer (RF writer). The encrypted package 421-424 labeled with correct reseller identifier may be read and decrypted with an appropriate secret key SKOx. Based on the desired apparatus variant, a programming data 425 is also selected comprising desired apparatus configuration and features for the end user. The programming data 425 is stored to the passive memory 420 of the apparatus. Typically, and in this embodiment, the programming data may be a firmware of the apparatus but any software may be implemented in similar mechanism. In addition to writing the firmware to the passive memory 420, also the correct hardware certificate (HWC1) 426 may be written decrypted to the passive memory 420 as well as the correct common configuration certificate (CCC) 427.  For "retailer 2" case, for example, a desired firmware 425 of the "retailer 2" is stored to the passive memory 420 together with decrypted hardware certificate HWC1 (matching to the firmware 425 from the package 424) and the common configuration certificate (CCC) 427.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Ekberg in the disclosure of Kuroyanagi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 0004-0005).
Claim(s) 3-4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroyanagi/Ekberg, in view of Kojima (US 20080244057 A1) (“Kojima”).
Claim 3: 
The combination Kuroyanagi and Ekberg teaches claim 1.
The combination does not disclose, however, Kojima teaches:
wherein the circuitry is further configured to determine the application list in such a manner that an application other than the at least one application identified according to the application identifying information is not displayed (0065, “In step M410, the management server 201 generates a list of information about additional applications that can run on the image forming apparatus 202 from the device information it received. This is done because some applications cannot run depending on the type of device operating and equipment information. The management server 201 sends the generated list information about applications that can run on the image forming apparatus 202 to the service 210. The service 210 displays the provided application list information on a panel of the UI,” [EXAMINER NOTE: wherein generating and listing an application list of applications that can run on the apparatus because not all applications can run on the apparatus necessarily entails that applications that cannot run on the apparatus are not generated into the list and displayed]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Kojima in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure, to include 0017).
Claims 4:
The combination Kuroyanagi and Ekberg teaches claim 1.
The combination does not disclose, however, Kojima teaches:
wherein the circuitry is further configured to cause the image forming apparatus to use an application selected by a user from among the application list displayed on the screen (0068, “In step S420, a request for activation of any application selected by the user from among the applications displayed on the UI panel 10 of the image forming apparatus 202 is received. In step S430, the service 210 determines whether the additional application selected by the user at step S420 has been installed on the image forming apparatus 202. If so, the process proceeds to step S490, where the selected application is activated, and the application activation sequence will end. On the other hand, if the application selected by the user has not been installed, the service 210 requests the management server 201 to install the selected application in step S440.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Kojima in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure, to include the teachings of Kojima, in order to enable the user to know the presence of applicants that are not installed and install them (0017).
Claim 7 is rejected on the same basis as claim 4.
Claim 8 is rejected on the same basis as claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE Y CAI whose telephone number is (571)272-6193.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/LANCE Y CAI/Examiner, Art Unit 3625        

/MICHELLE T KRINGEN/Examiner, Art Unit 3625